— Judgment, Supreme Court, New York County (Patricia Williams, J.), rendered July 25, 1990, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a predicate felon, to a term of imprisonment of 4 to 8 years, unanimously affirmed.
It was not an abuse of discretion for the trial court to respond to a jury note indicating that two jurors did not believe that testimony could be evidence by rereading the definition of evidence that had been given during the preliminary instructions (People v Malloy, 55 NY2d 296, cert denied 459 US 847). Contrary to trial counsel’s position, the court could hardly have ignored the note by simply directing the jury to deliberate further, when the note clearly indicated that the jury was seeking assistance from it. Moreover, an Allen charge, which defendant now suggests would have been appropriate, would not have been responsive to the situation. Concur — Sullivan, J. P., Carro, Rosenberger, Wallach and Smith, JJ.